Citation Nr: 0919421	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-00 148A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disability.  

2.  Entitlement to service connection for a left shoulder 
disability.  

3.  Entitlement to service connection for a left foot 
disability.  

4.  Entitlement to service connection for a right hand 
disability.  

5.  Entitlement to service connection for vertigo or 
dizziness.  

6.  Entitlement to service connection for a left eye 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to 
February 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2003 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a right shoulder 
disability, a left shoulder disability, a left foot 
disability, a right hand disability, vertigo or dizziness, 
and a left eye disability.  The Veteran testified before the 
Board in September 2006.  The Board remanded these claims for 
additional development in April 2007.  

In September 2006 testimony before the Board, the Veteran 
appears to have raised the issue of entitlement to service 
connection for posttraumatic stress disorder.  The Board 
refers that matter to the RO for appropriate action.  

The Board notes that the Veteran also appealed claims of 
service connection for a cervical spine disability and a 
lumbar spine disability that the RO denied in an April 2003 
rating decision.  A November 2008 rating decision granted 
those claims and represents a grant of the benefits sought on 
appeal for those issues.  Therefore, those issues are not 
before the Board.

The issue of entitlement to service connection for a right 
hand disability is REMANDED to the RO via the Appeals 
Management Center in Washington, D.C.
FINDINGS OF FACT

1.  The Veteran's right shoulder disability manifested many 
years after service and is not shown to be related to his 
service or to any incident therein.

2.  The Veteran's left shoulder disability manifested many 
years after service and is not shown to be related to his 
service or to any incident therein.

3.  The Veteran's left foot disability is the result of the 
service-connected lumbar spine disability.

4.  The Veteran's vertigo or dizziness manifested many years 
after service and is not shown to be related to his service 
or to any incident therein.

5.  The Veteran does not have a current diagnosis of any left 
eye disability.


CONCLUSIONS OF LAW

1.  The Veteran's current right shoulder disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

2.  The Veteran's current left shoulder disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

3.  The Veteran's left foot disability is proximately due to 
service-connected lumbar spine disability.  38 U.S.C.A. §§ 
1110, 5103A, 5103(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).  

4.  The Veteran's current vertigo and dizziness was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2008).  

5.  The Veteran's claimed left eye disability was not 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  Service connection for certain chronic 
diseases, including arthritis and vertigo, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).    

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

The Veteran contends that his right shoulder disability, left 
shoulder disability, right hand disability, and vertigo were 
related to a jeep accident during his service.  

Service medical records are negative for any complaints or 
treatment of any shoulder disability or vertigo/dizziness.  
In an April 1960 medical report, the Veteran was treated for 
contusions in the left upper thigh and left forearm after he 
was involved in a jeep accident.  A January 1961 service 
medical record shows that the Veteran was treated for a 
bruised left foot after he was hit with a sledge hammer in 
the left foot.  There was no evidence of any fracture.  On 
separation examination in November 1960, the Veteran made no 
complaints about his shoulders or feet and did not report any 
dizziness.  He was not diagnosed with vertigo, and his upper 
and lower extremities were found to have no abnormalities.  

Right Shoulder and Left Shoulder Disability 

Since there were no recorded complaints of any shoulder 
disability during service, and the Veteran's shoulders were 
found to be normal on separation, the Board finds that the 
weight of the evidence demonstrates that chronicity in 
service is not established in these cases.  38 C.F.R. 
§ 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claims for service connection for a 
right shoulder disability and a left shoulder disability.  
38 C.F.R. § 3.303(b).  

The first post-service evidence of any shoulder disability is 
an April 1999 private medical report where the Veteran was 
diagnosed with bilateral rotator cuff tears.  In a January 
2001 VA medical report, the Veteran complained of bilateral 
shoulder pain.  

In support of his claim, the Veteran submitted a March 2004 
lay statement from a fellow serviceman.  He stated that 
during service one morning, he witnessed the Veteran driving 
a jeep that was pulling an attached trailer.  He reported 
that as the Veteran's jeep approached the top of a hill, the 
trailer bounced and overturned, causing the jeep to flip and 
throw the Veteran and his passenger out of the vehicle.  He 
stated that a helicopter rescue was called to bring the 
Veteran and his passenger to the hospital.  

The Veteran and his wife testified before a Decision Review 
Officer in March 2004 and March 2005 and before the Board at 
a travel board hearing in September 2006.  Testimony 
revealed, in pertinent part, that the Veteran was involved in 
a car accident in April 1960 when a trailer attached to his 
jeep caused his jeep to overturn when he could not brake in 
time.  He testified that he had bilateral shoulder pain and 
tightness that was connected to his neck pain.  He reported 
that he had experienced pain in his shoulders ever since the 
accident in service.  

On VA examination in September 2007, the Veteran reported a 
history of right shoulder surgery in 1998.  He complained of 
bilateral shoulder pain, stiffness, and some weakness.  He 
denied swelling, heat, redness, instability, locking, or 
fatigue and stated that he did not have any flare-ups to the 
shoulders.  He did not report any episodes of dislocation or 
recurrent subluxation or inflammatory arthritis.  Examination 
revealed no swelling, redness, or signs of infection.  There 
was no heat or tenderness at the acromioclavicular joint 
bilaterally upon palpation.  Range of motion testing revealed 
180 degrees flexion and abduction, 90 degrees rotation, and 
20 degrees extension.  The Veteran complained of pain in his 
neck and the trapezius muscle bilaterally.  Muscle strength 
was intact, and Hawkins test, Neer test, empty can test, 
Speed test, drop test, and abduction test were all negative.  
The examiner reviewed the entire claims file and found that 
the Veteran had a normal bilateral shoulder examination.  The 
examiner opined that the Veteran's shoulder condition was not 
related to service because there was no pathology at the 
time.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the September 2007 VA medical opinion 
finding no nexus between the Veteran's right shoulder 
disability and left shoulder disability and his period of 
service is probative and persuasive based on the examiner's 
comprehensive review of the claims file, thorough and 
detailed examination of the Veteran, and adequate rationale.  
Additionally, there is no contrary competent opinion of 
record.    

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current right shoulder and left shoulder 
disabilities.  In addition, arthritis of the shoulders was 
not diagnosed within one year of separation, so presumptive 
service connection for a right shoulder disability and a left 
shoulder disability is not warranted. 

The Veteran and his wife contend that his current right 
shoulder and left shoulder disabilities are related to his 
active service.  However, as laypersons, they are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran and his wife are 
competent to give evidence about what they experienced or 
observed.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, 
competency must be distinguished from weight and credibility, 
which are factual determinations going to the probative value 
of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claims for service 
connection.  However, the first post-service evidence of the 
Veteran's shoulder disabilities is in April 1999, 
approximately 38 years after his separation from service.  In 
view of the period without treatment, the Board finds no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claims.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's right shoulder and left 
shoulder disabilities developed in service.  Therefore, the 
Board concludes that a right shoulder disability and a left 
shoulder disability were not incurred in or aggravated by 
service.  As the preponderance of the evidence is against the 
claims for service connection, the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990). 

Left Foot Disability 

In addition to the service connection regulations noted 
above, service connection may also be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2008).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

On VA examination in March 2008, the Veteran complained of 
suffering foot cramps for several months after he hit his 
left foot with a sledge hammer during service.  He reported 
that his left foot was numb and painful and that it 
occasionally cramped up.  He described his pain as being 
intermittent and approaching an 8 to 9 in terms of severity.  
He stated that the numbness usually happened over the dorsal 
and planar aspect of his left foot from the mid tarsal down.  
He denied any specific weakness, stiffness, swelling, heat, 
or redness.  He reported that his discomfort came while 
standing and walking and that he did not use crutches, 
braces, canes, corrective shoes, or inserts.  Examination 
revealed a normal gait with conventional shoe gear and 
without the assistance of canes or crutches.  The skin was 
supple and well-hydrated with hair growth present and normal 
temperature gradient.  There was no evidence of erythema, 
corns, callosities, breaks in the skin, joint effusions, 
edema, or instability.  There was a mild irritation over the 
proximal interphalangeal joint on the second toe secondary to 
a mild hammertoe.  Vascular examination indicated pulses to 
be +2/4, and capillary return was instantaneous to all 
digits.  Neurological examination of the left foot showed 
intact deep tendon reflexes and sharp and dull 
proprioception.  Light touch, vibratory sensation, and 
protective sensation were slightly decreased at the digital 
level dorsal and plantar.  All muscle groups had intact 
strength.  Off weightbearing, the Veteran had flexible 
hammertoes bilaterally that were nontender to palpation and a 
mild forefoot equinus with associated mild cavus foot 
deformity.  The arch was normal upon weightbearing, and the 
toes were reduced into a normal position.  There was a mild 
amount of extensor substitution.  The Achilles tendon, 
plantar fascia, and posterior tibial tendon were intact and 
nontender with no evidence of edema.  There was a mild 
residual meta-ductus deformity bilaterally.  An x-ray 
revealed mild osteopenia to the left foot with a mild 
residual meta-ductus and small ossicle noted just lateral to 
the cuboid, which was nontender to palpation.  The lateral 
showed a small inferior and retrocalcaneal spur, and there 
was a small osteophyte noted to the distal aspect of the 
tibia and near the cuneiform.  The examiner reviewed the 
entire claims file and diagnosed the Veteran with a healed 
contusion of the left foot.  The examiner opined that the 
Veteran's subjective complaints of numbness and cramping were 
not likely related to the sledge hammer incident in service 
because a contusion would not usually result in that type of 
pain sequela.  The examiner explained that the cramping was 
more likely due to biomechanical reasons like the flexible 
cavus foot deformity, and the numbness was more likely due to 
his back condition.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the March 2008 medical opinion is 
probative and persuasive based on the examiner's review of 
the entire case file, comprehensive medical examination, and 
adequate rationale for his opinion.  In addition, there is no 
contrary competent medical opinion of record.  This 
examination found that the Veteran's left foot numbness was 
secondary to his lumbar spine disability.  As a result of a 
November 2008 rating decision, service connection was granted 
for a lumbar spine disability.  Accordingly, resolving all 
reasonable doubt in the Veteran's favor, the Board finds that 
service connection for the Veteran's left foot disability of 
numbness is the foot, as secondary to his service-connected 
lumbar spine disability, is warranted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Vertigo or Dizziness 

Since there were no recorded complaints of any vertigo or 
dizziness during service, and there was no diagnosis of 
vertigo on separation, the Board finds that the weight of the 
evidence demonstrates that chronicity in service is not 
established in this case.  38 C.F.R. § 3.303(b).     

As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the Veteran's claim for service connection for 
vertigo or dizziness.  38 C.F.R. § 3.303(b).  

The first post-service evidence of vertigo or dizziness is a 
January 2001 VA medical report where the Veteran was 
diagnosed with vertigo.  

Post-service VA medical records dated from June 2001 to 
September 2008 show that the Veteran received intermittent 
treatment for vertigo or dizziness.  At no time did any 
treatment provider relate the Veteran's vertigo or dizziness 
to his period of active service.    

In support of his claim, the Veteran submitted a March 2004 
lay statement from a fellow serviceman.  He stated that 
during service one morning, he witnessed the Veteran driving 
a jeep that was pulling an attached trailer.  He reported 
that as the Veteran's jeep approached the top of a hill, the 
trailer bounced and overturned, causing the jeep to flip and 
throw the Veteran and his passenger out of the vehicle.  He 
stated that a helicopter rescue was called to bring the 
Veteran and his passenger to the hospital.  

The Veteran and his wife testified before a Decision Review 
Officer in March 2004 and March 2005 and before the Board at 
a travel board hearing in September 2006.  Testimony 
revealed, in pertinent part, that the Veteran was involved in 
a car accident in April 1960 when a trailer attached to his 
jeep caused his jeep to overturn when he could not brake in 
time.  He testified that he experienced dizziness within two 
days after the accident.  He reported that he suffered fits 
of dizziness two or three times a week where the room would 
begin to tilt and spin and he would feel as if he were 
falling.  He stated that his episodes of dizziness increased 
if he became stressed.  The Veteran's wife testified that 
after his accident in service, she observed that the Veteran 
would become dizzy when they were dancing.     

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current vertigo or dizziness.  In addition, vertigo 
or dizziness was not diagnosed within one year of separation, 
so presumptive service connection for vertigo or dizziness is 
not warranted. 

The Veteran and his wife contend that his current vertigo or 
dizziness is related to his active service.  However, as 
laypersons, they are not competent to give a medical opinion 
on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the Veteran and his wife are competent to give evidence 
about what they experienced or observed.  Layno v. Brown, 6 
Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's vertigo or dizziness is in January 2001, 
approximately 40 years after his separation from service.  In 
view of the period without treatment, the Board finds no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000). 

The Board finds that the preponderance of the evidence weighs 
against a finding that the Veteran's vertigo or dizziness 
developed in service.  The vertigo is first shown by the 
evidence of record many years following separation from 
service, and no competent medical evidence relates any 
vertigo to the Veteran's service.  Therefore, the Board 
concludes that vertigo or dizziness was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 

Left Eye Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  The Veteran's service medical records show that in 
January 1960, the Veteran complained of blurred vision in the 
left eye after he stuck a screwdriver in the upper lid of his 
left eye four days previously.  However, there was no 
evidence of any ocular disability.  His eyes were found to be 
normal on separation examination in November 1960.  

There are no post-service medical records showing any left 
eye disability.  A September 2007 VA eye examination found no 
scarring or defects affecting the Veteran's vision.  His 
visual acuity was corrected to a crisp 20/20 in the left eye.  
No disability of the left eye was diagnosed.

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  In the absence of proof of a present disability, 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  Absent evidence of a current disability, 
service connection for a left eye disability must be denied.  
There is no competent medical evidence of record that 
demonstrates the presence of any left eye disability.  
Because no left eye disability has been diagnosed in this 
case, the Board finds that service connection for a left eye 
disability is not warranted.

The Board has considered the Veteran's and his wife's claim 
that he has a left eye disability related to his service.  
However, as laypersons, the Veteran and his wife are not 
competent to give a medical opinion on diagnosis, causation, 
or aggravation of a medical condition.  Bostain v. West, 11 
Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 (Fed. 
Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board acknowledges that the Veteran and his wife are 
competent to give evidence about what they experienced.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran can testify to that which he is competent to observe, 
such as blurred vision, but he is not competent to provide a 
medical diagnosis for any eye disability or to relate any eye 
disability medically to his service or to inservice 
incurrence or aggravation.

The Board finds that the preponderance of the evidence is 
against the claim for service connection, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2008).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2002; a rating 
decision in April 2003; a statement of the case in December 
2004; and supplemental statements of the case in April 2005 
and November 2008.  These documents discussed specific 
evidence, the particular legal requirements applicable to the 
claims, the evidence considered, the pertinent laws and 
regulations, and the reasons for the decisions.  VA made all 
efforts to notify and to assist the appellant with regard to 
the evidence obtained, the evidence needed, the 
responsibilities of the parties in obtaining the evidence, 
and the general notice of the need for any evidence in the 
appellant's possession.  The Board finds that any defect with 
regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the January 2009 
supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained medical examinations in 
relation to the claims for service connection for a right 
shoulder disability, left shoulder disability, and a left 
foot disability.  VA has not obtained medical examinations in 
relation to the claims for service connection for vertigo or 
dizziness or a left eye disability because there is no 
competent evidence that the Veteran's vertigo or dizziness is 
the result of any event, injury, or disease in service, and 
there is no evidence of a current left eye disability.  
38 C.F.R. § 3.159(c)(4) (2008).  Thus, the Board finds that 
VA has satisfied both the notice and duty to assist 
provisions of the law.  




ORDER

Service connection for a right shoulder disability is denied.  

Service connection for a left shoulder disability is denied.  

Service connection for numbness in the left foot is granted, 
secondary to the service-connected low back disability.  

Service connection for vertigo or dizziness is denied.  

Service connection for a left eye disability is denied.  


REMAND

Additional development is needed prior to further disposition 
of the claim for service connection for a right hand 
disability.  In March 2004 testimony before a Decision Review 
Officer, the Veteran alleged that his right hand disability 
was related to his neck condition.    

A disability may be service-connected if it is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310(a) (2008).  Moreover, when 
aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such Veteran shall be compensated for the degree 
of disability over and above the degree of disability 
existing prior to the aggravation.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran has been treated 
for right hand numbness and diagnosed with chronic right hand 
pain syndrome, but it remains unclear whether any right hand 
disability is related to his period of service.
On VA examination in September 2007, the examiner diagnosed 
the Veteran with chronic right hand pain syndrome and opined 
that the disability was not related to the April 1960 in-
service jeep accident.  However, the examiner did not discuss 
whether the Veteran's right hand disability was due to his 
service-connected cervical spine disability or whether it was 
aggravated by his service-connected cervical spine 
disability.  In order to make an accurate assessment of the 
Veteran's entitlement to service connection for his right 
hand disability, it is necessary to have a medical opinion 
based upon a thorough review of the record that reconciles 
the question of whether the Veteran's current right hand 
disability was due to or aggravated by his service-connected 
cervical spine disability.  The Board thus finds that an 
examination and opinion addressing the etiology of the 
Veteran's disorder is necessary in order to fairly decide the 
merits of the Veteran's claim.         

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed right hand disability and his 
service-connected cervical spine 
disability.  The examiner should 
provide an opinion and specifically 
state whether it is at least as likely 
as not (50 percent probability or 
greater) that any right hand 
disability, to include numbness or 
chronic pain syndrome, is due to his 
service-connected lumbar and cervical 
spine disabilities.  The examiner 
should also specifically state whether 
it is at least as likely as not (50 
percent probability or greater) that 
any right hand disability has been 
aggravated by the service-connected 
cervical or lumbar spine disability.  
If necessary, the examiner should 
attempt to reconcile the opinion with 
any other medical opinions of record.  
The rationale for all opinions 
expressed must be provided.  The 
examiner should review the claims 
folder and should note that review in 
the examination report.
 
2.  Then, readjudicate the claim.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


